UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 28, 2015 BDCA VENTURE, INC. (Exact name of registrant as specified in its charter) Maryland 000-53504 26-2582882 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 5arkway, Suite 1100 Greenwood Village, CO80111 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code:(720)889-0139 Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item4.01. Changes in Registrant’s Certifying Accountant. On January 28, 2015, Grant Thornton LLP (“Grant Thornton”) resigned as the independent registered public accounting firm for BDCA Venture, Inc. (the “Company”).Grant Thornton’s resignation was accepted by the Company’s audit committee. Grant Thornton’s audit reports on the Company’s financial statements for the fiscal years ended December 31, 2012 and 2013 did not contain an adverse opinion or disclaimer of opinion, nor were they qualified or modified as to uncertainty, audit scope or accounting principles. During the Company’s two most recent fiscal years and the subsequent interim period from January 1, 2015 through January 28, 2015, (i)there were no disagreements between the Company and Grant Thornton on any matters of accounting principles or practices, financial statement disclosure or auditing scope or procedure, which disagreements, if not resolved to the satisfaction of Grant Thornton, would have caused Grant Thornton to make reference to the subject matter of the disagreement in its report on the Company’s financial statements, and (ii)there were no “reportable events” as that term is defined in Item304(a)(1)(v) of RegulationS-K. The Company has provided Grant Thornton with a copy of the foregoing statements and has requested and received from Grant Thornton a copy of the letter addressed to the Securities and Exchange Commission stating that Grant Thornton agrees with the above statements.A copy of the letter from Grant Thornton is attached as Exhibit16.1 to this Form 8-K. The Company is presently in discussions with several accounting firms to replace Grant Thornton as its independent registered public accounting firm for the fiscal year ending December 31, 2014.The Company will promptly file a Current Report on Form 8-K when the retention of a replacement accounting firm has been completed. Item 9.01 Financial Statements and Exhibits. (a)Not applicable. (b) Not applicable. (c) Not applicable. (d) Exhibits. Exhibit No. Description Letter from Grant Thornton LLP to the Securities and Exchange Commission dated February 3, 2015 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: February 3, 2015 BDCA VENTURE, INC. By: /s/Timothy J. Keating Timothy J. Keating President and Chief Executive Officer 3
